DETAILED ACTION

Response to Amendment
 Examiner acknowledges Applicant's amendment filed on January 19, 2022.  Claims 21, 25, 26 and 30 are amended.   
Claims 21-30 are currently pending consideration.

Response to Arguments
Applicant's arguments with respect to claims 21-30 have been considered but are moot in view of the new ground(s) of rejection. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 

Claims 21, 22, 25-27 and 30are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2018/0227952 A1) in view of Zheng et al. (US 2016/0330788 A1).

4. Regarding claims 21 and 26, Kim teaches a wireless communication terminal (Figure 10) and method (Paragraph [0207]), the terminal comprising:
a processor; and
a communication unit,
wherein the processor is configured to:
receive a PHY protocol data unit (PPDU), and
classify the PPDU into an inter-BSS PPDU or an intra-BSS PPDU according to an intra-BSS condition or an inter-BSS condition, wherein whether each of the inter-BSS condition or the intra-BSS condition is satisfied is determined based on a BSS color of a BSS color field included in a HE-SIG- A, when the PPDU includes the HE-SIG-A including the BSS color field (Paragraph [0207] determine if Inter-BSS or intra-BSS; BSS color in HE-SIG-A).  
Kim does not explicitly disclose wherein whether the PPDU is the intra-BSS PPDU or the inter-BSS PPDU is classified by a condition of a MAC address among the intra-BSS condition and the inter- BSS condition when the PPDU satisfies both the 
Zheng teaches wherein whether the PPDU is the intra-BSS PPDU or the inter-BSS PPDU is classified by a condition of a MAC address among the intra-BSS condition and the inter- BSS condition when the PPDU satisfies both the intra-BSS condition and the inter-BSS condition for classifying the inter-BSS and the intra-BSS PPDU, respectively (Paragraph [0690] PPDU classified based on Color; color values not globally unique; may find received PPDU is in fact from the other BSS).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide wherein whether the PPDU is the intra-BSS PPDU or the inter-BSS PPDU is classified by a condition of a MAC address among the intra-BSS condition and the inter- BSS condition when the PPDU satisfies both the intra-BSS condition and the inter-BSS condition for classifying the inter-BSS and the intra-BSS PPDU, respectively as taught by Zheng in the system of Kim for correctly identifying a received PPDU see Paragraph [0690] of Zheng. 

5. Regarding claims 22 and 27, Kim in view of Zheng teaches
wherein the intra-BSS condition is used to determine whether the PPDU is the intra-BSS PPDU, and wherein the inter-BSS condition is used to determine whether the PPDU is the inter-BSS PPDU (Kim, Paragraph [0207] determine if Inter-BSS or intra-BSS; BSS color in HE-SIG-A and MAC address).


6.  Regarding claims 25 and 30, Kim in view of Zheng teaches
Paragraph [0207] determine if Inter-BSS or intra-BSS; BSS color in HE-SIG-A and MAC address; Zheng Paragraph [0690]).


Claim 23, 24, 28 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2018/0227952 A1) in view of Zheng et al. (US 2016/0330788 A1) in view of Seok (US 2017/0289987 A1).

7.  Regarding claims 23 and 28, Kim in view of Zheng does not explicitly disclose
wherein whether the inter-BSS condition is satisfied is determined based on a high efficiency(HE)-signal(SIG)-B of the PPDU, when the PPDU is an HE multi-user (MU) PPDU.

Seok teaches wherein whether the inter-BSS condition is satisfied is determined based on a high efficiency (HE)-signal(SIG)-B of the PPDU, when the PPDU is an HE multi-user(MU) PPDU (Figure 20, Paragraphs [0258] and [0271] BSS information in HE-SIG-B field). 



8.  Regarding claims 24 and 29, Kim in view of Zheng does not explicitly disclose wherein whether the PPDU is an inter-BSS PPDU or an intra-BSS PPDU is classified based on whether a value related to an association identifier (AID) included in the PPDU equals to a value assigned by a BSS associated with the base wireless communication terminal, when whether each the inter-BSS condition and the intra-BSS condition is satisfied is based on a value related to the AID included in the PPDU.
Seok teaches wherein whether the PPDU is an inter-BSS PPDU or an intra-BSS PPDU is classified based on whether a value related to an association identifier(AID) included in the PPDU equals to a value assigned by a BSS associated with the base wireless communication terminal, when whether each the inter-BSS condition and the intra-BSS condition is satisfied is based on a value related to the AID included in the PPDU (Figure 20, Paragraphs [0258] and [0271]partial AID information used for BSS identification information). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide wherein whether the PPDU is an inter-BSS PPDU or an intra-BSS PPDU is classified based on whether a value related .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on (571)272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIANE L LO/Primary Examiner, Art Unit 2466